DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 121 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/412,477, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claim 10 recites that “the electroconductive joining layer has a thickness of 350 µm”, and although the parent application (16/412,477) discloses the use of a spacer having a thickness of 350 µm for producing an electroconductive joining layer in the examples by screen printing using a squeegee to roll the wet paste, the resulting electroconductive joining layer is not explicitly disclosed as having a thickness of 350 µm nor would a thickness of 350 µm for the electroconductive joining layer be implicit/inherent given that the examples do not clearly describe the paste has filling the entire thickness of the spacer (although such could be assumed given that screen printing was performed using a squeegee), and more importantly, given that a preliminary drying step is performed for 15 minutes at 110°C in an inert atmosphere after the wet paste is molded into a circular shape and the spacer removed such that some degree of shrinkage may be expected.
Thus, claim 10 has not been afforded the benefit of the earlier filing date(s).
Specification
The abstract of the disclosure is objected to because the “abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length” (emphasis added).  Correction is required.  See MPEP § 608.01(b).
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: an electroconductive joining layer thickness of 350 µm as recited in instant claim 10.
Claim Objections
Claim 5 is objected to because of the following informalities:  “sivler” is misspelled and should read “silver”.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities: a hyphen is needed between “self” and “adhesive” on line 1, after “self” at the end of line 3, and between “self” and “adhesive” on line 4.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 6-7, and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term "metal fine particles" in claim 1 is a relative term which renders the claim indefinite.  The term "fine" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thus, it is unclear as to how big or small the metal particles would need to be in order to be considered metal “fine” particles according to the claimed invention.
Claim Interpretation
Consistent with MPEP § 2111, claims are given their broadest reasonable interpretation wherein “the meaning given to a claim term must be consistent with the ordinary and customary meaning of the term (unless the term has been given a special definition in the specification), and must be consistent with the use of the claim term in the specification and drawings.  Further, the broadest reasonable interpretation of the claims must be consistent with the interpretation that those skilled in the art would reach. In re Cortright, 165 F.3d 1353, 1359, 49 USPQ2d 1464, 1468 (Fed. Cir. 1999).”  However, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 f.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993.)  
It is also noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  It is further noted that in general, when reading a preamble in the context of an entire claim, preamble recitations may not be limiting if the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations; and in such case, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Lastly, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.”  In re Thorpe, 227 USPQ 964,966 (Fed. Cir. 1985.)
Given the above, the Examiner first notes that the preamble limitation “for joining a semiconductor element and a substrate” of claim 1 and the “wherein…at the time of joining” limitation constitute intended end use of the claimed joining film and thus if a prior art structure reading upon the claimed joining film structure presented in the body of the claim is capable of performing the same end use, e.g. joining a semiconductor element and a substrate, then the prior art would meet the claim.  The Examiner further notes that the “formed by molding” and “being laminated with” constitute process limitations in the product claim and thus only the structure implied by the “formed by molding” and the “being laminated with” limitations has been considered with respect to the product-by-process claim.  Lastly, it is noted that the “is treatable” limitation of claims 17-19 only requires a material to be capable of such treatment and not that such treatment is actually conducted.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morishita (USPN 4,596,746).  Morishita discloses a powder sheet for sintering formed from a metal paste comprising metal powders; ultra-fine metal powders of Ni, Cu, Co or Fe of size finer than 1 micron; and an acrylic resin binder (as in instant claims 6 and 9), molded into a sheet shape (reading upon the broadly claimed “electroconductive joining layer”) that may be attached to a substrate surface simply by pressing, or alternatively, an adhesive layer or sheet comprised of the same resin used as the binder may be applied to the sheet surface to provide increased adhesion to the substrate surface (reading upon the claimed “tack layer having tackiness and being laminated with the electroconductive joining layer”); wherein the resin is thermally decomposed upon heating to sinter the metal powders with the aid of the ultra-fine metal powders (Entire document, particularly Abstract; Col. 2, line 58-Col. 4, line 46).  Thus, although Morishita does not specifically disclose that the sinterable powder sheet is a “joining film for joining a semiconductor element and a substrate” as in the claimed invention, given that the sinterable powder sheet comprising a resin adhesive layer as taught by Morishita is capable of performing the same intended end use, Morishita anticipates the claimed invention as recited in instant claims 1, 6 and 9.  With respect to instant claim 2, Morishita discloses that the metal powder sheet may be formed by kneading the components with the use of a suitable solvent such as acetone or toluene (Col. 3, lines 51-62, reading upon the broadly claimed “organic solvent (S)” of instant claim 2), wherein as noted above, the ultra-fine metal powder has a size finer than 1 micron, and more particularly discloses an example utilizing ultra-fine powders having an average powder size of 0.1 micron falling within the claimed range of instant claim 2 and thus anticipating the invention as recited in instant claim 2 (Example).  With respect to instant claim 3, Morishita discloses copper powder as noted above thereby anticipating instant claim 3.
Claims 1-6, 8-9 and 11-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Honda (US2019/0184460).  Honda discloses a sheet (3) for heat bonding and a sheet (10) for heat bonding having dicing tape for use in bonding a semiconductor element to a substrate, wherein the bonding sheet (3) comprises a pre-sintering layer (31) formed from a paste composition comprising fine metal particles dispersed in an organic binder (as in instant claim 6) that is formed into a sheet or “film form” such as by a press-forming process (reading upon the claimed “electroconductive joining layer formed by molding an electroconductive paste containing metal fine particles (P) into a film form” as in instant claim 1), and laminated thereon, an adhesive layer (33) containing at least an organic binder, and preferably no metal particles, for bringing an object to be bonded, such as a wafer, into close contact with the sheet (3) before sintering and firmly fixing the sheet thereto (reading upon the claimed “tack layer having tackiness and being laminated with the electroconductive joining layer”); wherein it is preferable that the organic binder contained in the pre-sintering layer and the organic binder contained in the adhesive layer are thermally decomposable binders such that upon heating, the thermally decomposable binder is thermally decomposed by heating and the pre-sintering layer is sintered by sintering the metal fine particles as in the instant invention (Abstract; Paragraphs 0014, 0019-0020, 0036, 0038-0042, 0047, 0101, and 0113); thereby anticipating the claimed invention as recited in instant claims 1 and 6.
With regard to instant claims 2-5 and 8, Honda discloses that organic component of the pre-sintering layer preferably includes a polymer resin as the thermally decomposable binder (Paragraphs 0052-0065) as well as a low boiling point binder having a boiling point of 100ºC or more and 400ºC or less as a low molecular weight organic component (Paragraphs 0066-0077), with particular examples thereof being monohydric and polyhydric alcohols as disclosed in Paragraph 0083, and working examples utilizing isobornyl cyclohexanol, reading upon the broadly claimed organic solvent (S) of instant claim 2 as well as the organic solvent (SC) formed from an alcohol and/or a polyhydric alcohol having a boiling point at normal pressure of 100ºC or higher and having one or two or more hydroxyl groups in the molecule as in instant claim 8 (Paragraphs 0083 and Examples).  Honda also discloses that the fine metal particles are sintering metal particles preferably made of at least one selected from the group consisting of silver, copper, silver oxide, and copper oxide; and have an average particle diameter of preferably 0.0005 µm or more (i.e. 0.5nm or more), more preferably 0.001 µm or more (i.e. 1nm or more), with examples of the lower limit of the average particle diameter including 0.01µm (i.e. 10nm), 0.05µm (i.e. 50nm), and 0.1µm (i.e. 100nm), and an example upper limit of 5 µm, with working examples utilizing copper fine particles having an average diameter of 200nm (Paragraphs 0047-0049; Examples), thereby anticipating the invention as recited in instant claims 2-3 and 8, as well as instant claims 4-5, given that Honda discloses the claimed copper or silver particles and average particle size with sufficient specificity to anticipate the claimed invention as recited in instant claims 4-5.
With regard to instant claim 9, Honda discloses that examples of the thermally decomposable binder (reading upon the claimed “organic binder (R)” of instant claim 6 as noted above) include acrylic resin and ethyl cellulose (Paragraphs 0057 and 0062-0065), thereby anticipating instant claim 9.
With regard to instant claim 11, Honda discloses that the adhesive layer (33) has a thickness of 2 to 20µm, with an example at 10µm (Paragraph 0104, Claim 5), thereby anticipating instant claim 11.
With regard to instant claim 12 and 16, Honda discloses that the sheet for heat bonding having dicing tape (10) has a configuration as shown in Fig. 1 including the above sheet for heat bonding (3) laminated on a dicing tape (11) which comprises a pressure-sensitive adhesive layer (2) on a substrate (1), reading upon the claimed “self-adhesive film having a base material film and a self-adhesive layer provided on the base material film” as recited in instant claim 12, such that the pre-sintering layer (31) is adjacent the pressure-sensitive adhesive layer (2), reading upon the claimed “electroconductive joining layer of the joining film is provided on the self-adhesive layer” and the adhesive layer (33) is on an outer surface for heat bonding to a semiconductor wafer (4), thereby anticipating the claimed tape for wafer processing as recited in instant claim 12, as well as instant claim 16 given that the sheet (10) taught by Honda has a predetermined shape.
With regard to instant claims 13-15, in addition to the above with respect to instant claim 12, Honda discloses an embodiment wherein the sheet for heat bonding having dicing tape has a configuration in which a sheet for heat bonding (3’) is formed only on a work piece, i.e. semiconductor wafer (4), pasting portion (2a) as shown in Fig. 2 (Paragraphs 0013, 0033, 0038, 0147-0154 and 0159; Figs. 1-3), such that the pressure-sensitive adhesive layer (2) as the claimed self-adhesive layer has a larger area than the joining film as recited in instant claim 13, with the pasting portion (2a) reading upon the claimed first region of instant claims 13-15 and portion (2b) reading upon the claimed second region of instant claims 13-15, thereby anticipating instant claims 13-15.
With regard to instant claims 17-19, Honda discloses that the pressure-sensitive adhesive layer (2) may be formed of a radiation-curable pressure-sensitive adhesive wherein the adhesive force of the radiation-curable pressure-sensitive adhesive can be controlled by irradiation with radiation such as ultraviolet rays, including for example, irradiating the radiation-curable pressure-sensitive adhesive with radiation before laminating the sheet for heat bonding to thereby reduce the adhesive force between the pressure-sensitive adhesive layer (2) and the sheet for heat bonding (3) as in instant claims 17-18, thus anticipating instant claims 17-18 (Paragraph 0127).  Further, with respect to instant claim 19, Honda also discloses that when utilizing resin sheets having heat shrinkable properties, upon heating, the adhesive area of the pressure-sensitive adhesive layer (2) and the sheet for heat bonding (3, 3’) is reduced by thermally shrinking the substrate after dicing (thereby decreasing the adhesive force), and the recovery of the semiconductor chips can be facilitated (Paragraph 0118); and given that the pressure-sensitive adhesive layer (2) is formed of a material that would allow such reduction in the adhesive area and may also be crosslinked with heating, Honda anticipates instant claim 19.
Claims 1-6, 8, and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Amano (JP2013/041895A, please see attached machine translation for the below cited sections).  Amano discloses a connection sheet (1) for connecting a semiconductor element to a substrate, wherein the connection sheet (1) comprises a bonding layer (2) formed from a metal paste molded into a sheet shape, and first and second protective films (4,5) provided on each surface side of the bonding layer (2) via first and second liquid layers (3a,3b) at an interface between the bonding layer and each protective film, respectively, wherein the liquid layers (3a,3b) facilitate bonding of the respective protective films (4,5) to the bonding layer (2) and are formed from a part of the components contained in the metal paste (Paragraphs 0001, 0012-0013, 0016, 0041, and Fig. 1).  Amano discloses that the bonding layer (2) is formed from a metal paste that includes metal fine particles having an average primary particle diameter of 1 nm to 500 nm (Paragraph 0022), preferably 5 nm to 200 nm (Paragraph 0032); an organic dispersant that is removed by heating and sintering of the metal fine particles (Paragraph 0012) and is preferably an alcohol and/or polyhydric alcohol that is liquid at 25°C or a mixture of alcohols and/or polyhydric alcohols that are liquid at 25°C and alcohols and/or polyhydric alcohols that are solid at 25°C (Paragraphs 0033 and 0043); an organic dispersion auxiliary substance that reacts with the organic dispersant to remove the organic dispersant during sintering of the metal fine particles, such as an amide or amine compound (Paragraph 0031); and a solvent (Paragraphs 0012, 0022, 0030-0035 and 0042-0045).  Amano discloses that a spacer may be utilized to mold the metal paste into a desired circular sheet shape, with an example utilizing a spacer of 350 µm thickness, and that the metal paste is rolled by a press machine to form a circular sheet shape as described in Paragraphs 0042-0046, wherein the resulting molded paste is not subjected to a preliminary drying step and a part of the components from the metal paste such as the dispersion medium and solvent ooze out both surfaces of the molded paste and form the liquid layers which adhere the protective films to the sheet-shaped metal paste (Paragraphs 0025 and 0042-0046; Example), thereby anticipating instant claim 1 wherein the molded paste reads upon the claimed “electroconductive joining layer formed by molding an electroconductive paste containing metal fine particles (P) into a film form” and the liquid layer reading upon the broadly claimed “tack layer having tackiness and being laminated with the electroconductive joining layer, wherein the tack layer is thermally decomposed by heating at the time of joining”, and as noted above, the metal fine particles of Amano are sintered as in the claimed invention to bond the semiconductor element to the substrate (Paragraphs 0049-0053).
With regard to instant claims 2-6 and 8, as noted above, Amano discloses fine metal particles of metals as recited in instant claims 3-5 and having an average primary particle size as claimed in instant claims 2 and 4-5, as well as an organic dispersant that is preferably an alcohol and/or polyhydric alcohol that is liquid at 25°C or a mixture of alcohols and/or polyhydric alcohols that are liquid at 25°C and alcohols and/or polyhydric alcohols that are solid at 25°C, reading upon the claimed organic solvent (S) of instant claim 2, with working examples utilizing ethylene glycol (e.g. an alcohol having a boiling point at normal pressure of greater than 100°C and two hydroxyl groups in the molecule), ethylene glycol with erythritol (e.g. a solid polyhydric alcohol at 25°C reading upon the broadly claimed organic binder (R) of instant claim 6), and glycerin as the organic dispersant for the copper fine particle metal pastes (Paragraph 0059), reading upon the organic solvents of instant claim 8 as well as the organic binder (R) of instant claim 6.  Thus, Amano anticipates instant claims 2-6 and 8.
With regard to instant claims 10 and 11, as noted above, Amano discloses an example wherein the metal paste is press molded to a thickness of 350 µm as in instant claim 10, and also discloses that the liquid layer 3 has a preferred thickness of 0.1 to 10 µm (Paragraph 0041) reading upon instant claim 11, and hence Amano anticipates instant claims 10-11.
Claims 1, 3, 6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rector (US2016/0151864).  Rector discloses a metal sintering film for forming an electrical interconnection between two substrates, particularly for bonding applications in the semiconductor industry such as between a semiconductor chip and a circuit board or carrier substrate (as in instant claim 1), wherein the metal sintering film is produced from a sintering paste composition comprising particles of one or more metals and/or metal alloys such as silver, copper, and their alloys, dispersed in a suitable solvent, optionally using a solid or semi-solid organic binder that can have fluxing functionality and can be one that will partially or completely decompose upon sintering of the metal or metal alloy in the composition when exposed to elevated temperature conditions (Entire document, particularly Abstract, Paragraphs 0002, 0009-0010, 0014, 0032 and 0045).  Rector discloses that the paste composition can be applied to a substrate and dried to form a B-staged sintering film to a desired thickness, reading upon the claimed “electroconductive joining layer”, and that where needed, the sintering film after B-staging can be reactivated by the application of a fluxing agent prior to use as a bonding adhesive as in Example 4 utilizing a 15% azelaic acid fluxing solution, reading upon the claimed “tack layer having tackiness and being laminated with the electroconductive joining layer”  (Entire document, particularly Abstract, Paragraphs 0014, 0028, 0045 and 0047-0048; Examples).  Rector discloses that the one or more metals and/or metal alloys may be in any suitable form such as powders, flakes, spheres, tubes, or wires, with examples utilizing silver powder having a Dmean of 0.9 microns, reading upon the claimed metal “fine” particles, and thus Rector anticipates instant claim 1 (Paragraph 0034, Examples.)
With regard to instant claim 3, in addition to the use of silver powder as noted above, Rector specifically utilizes copper-silver composite flakes in Example 4 which is dipped in a flux solution to reactivate the B-staged film surface prior to bonding, thus anticipating the claimed “formed from copper or silver” limitation of instant claim 3.  
With regard to instant claims 6 and 9, Rector discloses that the sintering composition may further comprise an organic binder, as in instant claim 6, particularly an acrylic resin as in instant claim 9 (Paragraphs 0037-0038; Claim 16), and thus Rector anticipates instant claims 6 and 9.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Honda, as applied above to claims 1-6, 8-9 and 11-19 and further discussed below.  The teachings of Honda are discussed in detail above and although Honda discloses that the heat bonding sheet (3) comprises a pre-sintering layer (31) reading upon the claimed electroconductive joining layer and an adhesive layer (33) reading upon the claimed tack layer, Honda does not specifically disclose that the tack layer is formed from one kind or two or more kinds of the compounds recited in instant claim 7.  However, Honda does teach that the adhesive layer (33) contains a large amount of components decomposed by heating, wherein the adhesive layer (33) preferably contains an organic binder, particularly 20-100wt%, more preferably 30-80wt%, of a thermally decomposable binder as utilized in the pre-sintering layer (31), and may also contain a low boiling point binder in a content of 0-60wt%, preferably 10-50wt%, which may be the same as the low boiling point binder disclosed as for use in the pre-sintering layer (31), particularly monohydric and polyhydric alcohols (a genus encompassing glycerin) such as ethylene glycol, diethylene glycol, and glycol ethers as disclosed in Paragraph 0083 having a boiling point of 100ºC to 400ºC (Paragraphs 0097-0100).  Honda also discloses that the adhesive layer, like the pre-sintering layer, may include an organic solvent or an alcoholic solvent (a genus encompassing glycerin and polyglycerins) such as diethylene glycol, 1,2-propanediol, 1,2,6-hexanetriol, and glycerin (Paragraph 0109); and although Honda does not specifically recite “polyglycerin” as in instant claim 7, given that diglycerin is a “polyglycerin” that has a boiling point of about 400ºC and is a known alcoholic solvent with a similar structure to the alcoholic solvents disclosed by Honda, with diglycerin and polyglycerin being known functional equivalents thereto, the use of a polyglycerin in the invention taught by Honda would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results.  Thus, the invention as recited in instant claim 7 would have been obvious over the teachings of Honda.
With respect to instant claim 20, Honda teaches that the thickness of the pressure-sensitive adhesive layer (2), reading upon the claimed self-adhesive layer, is not particularly limited but is preferably about 1 µm to about 50 µm, more preferably 5 to 25 µm (Paragraph 0138), thereby encompassing the claimed thickness of 10 µm and hence rendering the claimed self-adhesive layer thickness as recited in instant claim 20 obvious to one having ordinary skill in the art.  In terms of the substrate (1), reading upon the claimed base material film, Honda teaches that the substrate (1) is a base body for strength of the sheets for heat bonding having dicing tape (10) and (12) and that suitable material for the substrate (1) include polymer films as disclosed in Paragraph 0117-0118, wherein the thickness thereof can be appropriately decided without limitation, with an example utilizing a polymer film having a thickness of 125 µm (Example 1).  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize a thickness on the same order of magnitude as the example film taught by Honda and/or to utilize routine experimentation to determine optimum thickness to provide the desired strength for a particular end use wherein thicknesses on the same order of magnitude as utilized by Honda in the example would have been obvious to one having ordinary skill in the art and would read upon and/or suggest a thickness as instantly claimed.  Hence, the claimed invention as recited in instant claim 20 would have been obvious over the teachings of Honda.
Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Amano, as applied above to claims 1-6, 8, and 10-11 and further discussed below.  The teachings of Amano are discussed in detail above, and although Amano teaches that the liquid layer (3) is formed from a part of the components of the metal paste such as the organic dispersing medium like glycerin as utilized in the examples, and that a dispersion auxiliary or assistance substance such as a compound having an amide group may also be provided in the metal paste, Amano does not specifically teach that the liquid layer reading upon the claimed tack layer is formed from one or more of the compounds recited in instant claim 7 and that the amide-containing dispersion auxiliary or assistance substance is a “polyamide resin-based binder’ as recited in instant claim 9.  However, with respect to instant claim 7, given that the broadly disclosed polyhydric alcohol taught by Amano is a genus encompassing “polyglycerin” and that diglycerin is a “polyglycerin” that has a boiling point of about 400ºC and is a known alcoholic solvent with a similar structure to the alcoholic solvents disclosed by Amano, with diglycerin and polyglycerin being known functional equivalents thereto, the use of a polyglycerin in the invention taught by Amano would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results.  Similarly, given that Amano does not limit the compound having an amide group to non-polymeric compounds having only one amide group or to any particular amide-containing compound, it would have been obvious to one having ordinary skill in the art to utilize any compound having an amide group which if capable of forming a polymer may read upon the broadly claimed “polyamide resin-based binder”, or any compound having multiple amide groups or a “polyamide” compound which would also read upon the broadly claimed “polyamide resin-based binder” of instant claim 9; and hence the invention as recited in instant claim 9 would have been obvious over the teachings of Amano given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results.
Claims 2, 4-5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Rector, as applied above to claims 1, 3, 6 and 9, and in further view of Ishii (US2019/0019594).
The teachings of Rector are discussed in detail above and although Rector discloses that the metal sintering film is produced from a sintering paste composition comprising particles of one or more metals and/or metal alloys such as silver, copper, and their alloys, dispersed in a suitable solvent as in instant claim 2, with or without a binder, and that the one or more metals and/or metal alloys may be in any suitable form such as powders, flakes, spheres, tubes, or wires, with examples utilizing silver powder having a Dmean of 0.9 microns (900nm), Rector does not specifically disclose that the metal particles having an average primary particle size of 10 to 500nm as recited in instant claim 2, or more particularly copper or silver fine particles having an average primary particle size of 150 nm as in instant claims 4 or 5, respectively.
However, Ishii discloses a metal fine particle-containing composition usable for joining metals of electronic parts by sintering the metal fine particles, such as copper or silver fine particles, to form a sintered body, wherein the fine particles have a primary particle diameter of 1 to 500nm (encompassing the claimed range of instant claim 2 as well as the claimed average primary particle size of instant claims 4 and 5, and hence rendering the claimed average primary particle sizes obvious to one skilled in the art) and that as the particle diameter of the metal particles decreases to nanometer size, the surface area with respect to the volume of the particle rapidly increases to decrease the melting point and the sintering temperature in comparison to those of the bulk metal (Entire document, particularly Abstract, Paragraphs 0020, 0039, 0049, 0051, and Examples).  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to utilize metal fine particles such as copper or silver fine particles as disclosed by Rector and/or Ishii, having an average primary particle size as disclosed by Ishii, reading upon the claimed range and sizes as recited in instant claims 2 and 4-5, for the metal particles, e.g. copper or silver particles, in the invention taught by Rector to reduce the heat/energy required to sinter the paste composition as disclosed by Ishii, thereby rendering instant claims 2 and 4-5 obvious over the teachings of Rector in view of Ishii given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results and/or prima facie obviousness to use a known technique to improve similar devices in the same way.
With regard to instant claim 8 which depends upon instant claim 2 (discussed above), Rector discloses that suitable solvents to disperse the metal(s) and binder, when present, include oxygenated solvents and aprotic solvents with examples thereof disclosed in Paragraph 0046 such as hexanediol and 2-ethyl-1,3-hexanediol, diethylene glycol monobutyl ethyl acetate, and tetrahydrofurfuryl alcohol, several of which are also disclosed by Ishii, and read upon the claimed “organic solvent (SC) formed from an alcohol and/or a polyhydric alcohol, having a boiling point at normal pressure of 100ºC or higher and having one or two or more hydroxyl groups in the molecule” as recited in instant claim 8 and thus, in addition to the discussion above with regard to instant claim 2, the teachings of Rector in view of Ishii render the invention as recited in instant claim 8 obvious given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        September 23, 2022